REASONS FOR ALLOWANCE
Claims 1-12 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a property of a supernatant of the centrifuged composition having an absorbance at 700 nm of 0.02 or lower.
Claims 2-12 depend from claim 1 and therefore contain the limitations of claim 1.
The claimed property of a supernatant of the centrifuged composition having an absorbance at 700 nm of 0.02 or lower is not explicitly recited in the prior art.
The instant specification provides comparative examples which differ from inventive examples by (1) the source of isobornyl acrylate (Ex. 1 vs. Comp. Ex. 1), (2) the identity of the initiators (Ex. 1 vs. Comp. Ex 4), (3) the amount of bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide (Ex. 1 vs. Comp. Ex. 3), (4) the amount of oligomer present (Ex. 1 vs. Comp. Ex. 5) where each of Comparative Examples 1, 3-5 have an absorbance property outside the claimed range. This establishes that the claimed property depends on several variables and that changing any one of these variables can result in the property falling outside the claimed range. Therefore, a proper position of inherency would require the same amount and type of isobornyl acrylate, with the amount of bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide, the same initiators, and the amount of oligomer as shown in the instant examples. This combination is not present in the prior art.


The present claims are allowable over the closest prior art, namely Saito (US 2019/0144697), Ikeda (US 2017/0066250), Herlihy (US 2015/0361284), and Fujii (US 2013/0002773).
Saito teaches an example of an ink jet composition comprising 12 pbm isobornyl acrylate, 28.3 pbm phenoxyethyl acrylate, 1.8 pbm Irgacure 819 (bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide), and 5.4 pbm Irgacure TPO (2,4,6-trimethylbenzoyl-diphenyl-phosphine oxide). Sato teaches the presence of additional monomers such as vinyl caprolactam, polysiloxane, and ethylene oxide (EO)-modified trimethylolpropane triacrylate. The presence of the additional components in Saito means that the claimed absorbance after centrifuging cannot be said to necessarily be present. 
Ikeda teaches an example of an ink jet composition comprising 8 pbw isobornyl acrylate from Osaka Organic Chemical Industry (Table 2). The instant specification provides evidence that when the isobornyl acrylate is from Osaka Organic Chemical Industry, the absorbance property is outside the claimed range (Comparative Example 1). Therefore, the compositions of Ideda using isobornyl acrylate from Osaka Organic Chemical Industry do not necessarily have the claimed property. Additionally, Ikeda teaches the presence of additional components such as polyethylene glycol diacrylate and tripropylene glycol diacrylate and therefore do not necessarily have the claimed absorbance after centrifuging.
Herlihy teaches ink compositions which include examples having isobornyl acrylate using an initiator bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide in an amount of 1.4 pbw (Table 7, 14). The examples of Herlihy include additional monomers such as hexanediol diacrylate and dipropylene glycol diacrylate. Therefore, given the differences in the 
Fujii teaches ink compositions where examples having from 15-30 pbw isobornyl acrylate, and 24 pbw phenoxyethyl acrylate, and 3-5 pbw of the initiator bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide (Table 1). The compositions of Fujii do not necessarily have the claimed absorbance after centrifuging because the compositions contain additional components that differ from the instant compositions such as stearyl acrylate and vinylcarprolactam.

Because the limitations of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764